DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 22, drawn to an epoxy compound, or a composition comprising the epoxy compound of claim 1, or a material for a semiconductor package comprising the epoxy compound of claim 1, classified in C08G 59/245, C08G59/621, or C08L 63/00.
II. Claim 21, drawn to the composition of claim 15, wherein the composition is used for molding a semiconductor package, classified in H01L33/56, H01L33/62, or H01L33/641.
III. Claim 23, drawn to a molded product comprising the epoxy compound of claim 1 or a cured product thereof, classified in C08L 63/00.
IV. Claim 24, drawn to an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof, classified in H01L33/56, H01L33/62, or H01L33/641.
V. Claim 25, drawn to a semiconductor package comprising a molding portion formed by using the composition of claim 15, classified in H01L33/56, H01L33/62, or H01L33/641.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product because the product can be used in a method comprising coating the composition of claim 15 onto two metal or plastic bars, placing the coated surfaces of the metal or plastic bars into contact with each other, and allowing the composition of claim 15 to cure.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the product of Invention I requires the epoxy compound of claim 1, which is not required by the product of Invention III because it can comprise a cured product of the epoxy compound of claim 1. Also, the product of Invention III is a molded product comprising the epoxy compound of claim 1 or a cured product thereof, which is not required by the product of Invention I because the epoxy compound of claim 1 is not required to be a molded product and is not required to be a cured product of the epoxy compound. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the product of Invention I requires the epoxy compound of claim 1, which is not required by the product of Invention IV because it is an electric and electronic device that can comprise a cured product of the epoxy compound of claim 1. Also, the product of Invention IV requires an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof, which is not required by the product of Invention I because it does not require an electric and electronic device and does not require a cured product of the epoxy compound of claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the product of Invention 1 requires the epoxy compound of claim 1, which is not required by the product of Invention V because it requires a semiconductor package comprising a molding portion formed by using the composition of claim 15, and the molding portion could therefore comprise a cured product of the epoxy compound of claim 1. Also, the product of Invention V requires a semiconductor package comprising a molding portion formed by using the composition of claim 15, which is not required by the product of Invention I because it requires the epoxy compound of claim 1, which is not necessarily present in the product of Invention V. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process because the molded product comprising the epoxy compound of claim 1 or a cured product thereof can be made by a process comprising injecting the epoxy compound of claim 1 into a plastic mold or metal mold in the shape of a bar, and allowing the epoxy compound of claim 1 to cure.
Inventions IV and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be used in, or made by, the process because the claim 21 requires the composition of claim 15, wherein the composition is used for molding a semiconductor package, which reads on a process. Claim 24 requires an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof, which is a product that cannot be used in, or made by, the process because the electric and electronic device is not necessarily a semiconductor package.
 Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the product of Invention II requires the composition of claim 15, wherein the composition is used for molding a semiconductor package, which could be interpreted as an intended use of the composition of claim 15, which is not required by the product of Invention V because it requires a semiconductor package comprising a molding portion formed by using the composition of claim 15, which could therefore comprise a cured product of the composition of claim 15. Also, the product of Invention V requires a semiconductor package comprising a molding portion formed by using the composition of claim 15, which is not required by the product of Invention II because it could be interpreted as an intended use of the composition of claim 15. Also, the product of Invention V could comprise a cured product of the composition of claim 15, which is not required by the composition of claim 15. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the product of Invention III requires a molded product comprising the epoxy compound of claim 1 or a cured product thereof, which is not required by the product of Invention IV because an electric and electronic device is not necessarily a molded product comprising the epoxy compound of claim 1 or a cured product thereof. Also, the product of Invention IV requires an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof, which is not required by the product of Invention III because a molded product comprising the epoxy compound of claim 1 or a cured product thereof is not necessarily an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the product of Invention III requires a molded product comprising the epoxy compound of claim 1 or a cured product thereof, which is not required by the product of Invention V because a semiconductor package comprising a molding portion formed by using the composition of claim 15 is not necessarily a cured product of the composition of claim 15. Also, the product of Invention V requires a semiconductor package comprising a molding portion formed by using the composition of claim 15, which is not required by the product of Invention III because a molded product comprising the epoxy compound of claim 1 or a cured product thereof is not necessarily a semiconductor package comprising a molding portion formed by using the composition of claim 15. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the product of Invention IV requires an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof, which is not required by the product of Invention V because it does not necessarily comprise a cured product of the epoxy compound of claim 1. Also, the product of Invention V requires a semiconductor package comprising a molding portion formed by using the composition of claim 15, which is not required by the product of Invention IV because an electric and electronic device comprising the epoxy compound of claim 1 or a cured product thereof is not necessarily a semiconductor package comprising a molding portion formed by using the composition of claim 15. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Some of the inventions have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as searching different classes/subclasses or employing different search queries because the inventions are distinct from each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joseph Barrera on 07/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21 and 23-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “in Formula 1, a segment 
    PNG
    media_image1.png
    16
    154
    media_image1.png
    Greyscale
” in lines 1-2, which is indefinite because it is unclear as to what the term “a segment 
    PNG
    media_image1.png
    16
    154
    media_image1.png
    Greyscale
” references in Formula 1. This is because claim 1 recites the limitation “Formula 1 
    PNG
    media_image2.png
    20
    405
    media_image2.png
    Greyscale
”, which has a segment 
    PNG
    media_image3.png
    20
    145
    media_image3.png
    Greyscale
, but not a segment 
    PNG
    media_image1.png
    16
    154
    media_image1.png
    Greyscale
. For further examination of the claims, this limitation is interpreted as “a segment 
    PNG
    media_image4.png
    18
    146
    media_image4.png
    Greyscale
”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites the limitation “the spacer A is 
    PNG
    media_image5.png
    22
    62
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    18
    41
    media_image6.png
    Greyscale
, wherein n is an integer of 1 to 20” in lines 1-2, which fails to further limit the subject matter of claim 1, and fails to include all the limitations of claim 1 because claim 1 recites the limitation “A is a spacer, and is a substituted or unsubstituted C1-C12 alkylene group, a substituted or unsubstituted C2-C12 alkenylene group, a substituted or unsubstituted C2-C12 alknylene group, a substituted or unsubstituted C6-C12 arylene group, or a substituted or unsubstituted C4-C12 heteroarylene group” in lines 12-15, which allows for A to be 
    PNG
    media_image5.png
    22
    62
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    18
    41
    media_image6.png
    Greyscale
 wherein n is an integer of 1 to 12, or for A to be 
    PNG
    media_image6.png
    18
    41
    media_image6.png
    Greyscale
, wherein n is an integer of 1 to 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiota et al. (US 5,811,504, cited in IDS).
Regarding claims 1-3 and 9, Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula (3:4-10) 
    PNG
    media_image7.png
    98
    664
    media_image7.png
    Greyscale
 (FIG. 1) or 
    PNG
    media_image8.png
    70
    860
    media_image8.png
    Greyscale
 (FIG. 2), which reads on an epoxy compound represented by Formula 1, wherein, in Formula 1, M1, M2, and M3 are each independently a mesogenic unit selected from compounds of Formula 2, and p, q, and r are each independently 0 or 1, wherein one or two of p, q, and r is 1, L1, L2, and L3 are each independently -O-, or -C(=O)O-, and x, y, and z are each independently 0 or 1, A is a spacer, and is a unsubstituted C8 or C9 alkylene group, or an unsubstituted C6 arylene group, and E1 and E2 are the same epoxy-containing group, Formula 2 is (2-2), wherein, in Formula 2, R1 to R12 are each independently a hydrogen atom as claimed, wherein the mesogenic units M1, M2, and M3, are each independently represented by Formula 2a 
    PNG
    media_image9.png
    48
    96
    media_image9.png
    Greyscale
 as claimed, wherein the epoxy-containing groups E1 and E2 are independently represented by Formula 5: Formula 5 
    PNG
    media_image10.png
    54
    146
    media_image10.png
    Greyscale
 wherein, in Formula 5, R1 and R2 are each independently a hydrogen atom, wherein n is an integer of 1 or 3 as claimed.
Regarding claim 4, Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula (3:4-10) 
    PNG
    media_image7.png
    98
    664
    media_image7.png
    Greyscale
 (FIG. 1), which reads on wherein, in Formula 1, M1 and M3 are the same mesogenic unit as claimed. Also, claim 4 requires M1 and M3 to be the same mesogenic unit but does not require p and r to be 1. If q was 1, p and r could be 0. Since p and r are the subscripts for M1 and M3, the epoxy compound represented by Formula 1 would not comprise M1 and M3 if p and r were 0 and q was 1.
Regarding claim 5, claim 5 requires at least one of M1 or M3 to be a naphthalene unit and requires M2 to be a mesogenic unit of Formula 2 but not to include a naphthalene unit. However, claim 5 does not require p and r to be 1. If q was 1, p and r could be 0. Since p and r are the subscripts for M1 and M3 and q is the subscript for M2, the epoxy compound represented by Formula 1 would comprise M2 and not M1 and M3 if p and r were 0 and q was 1. Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula (3:4-10) 
    PNG
    media_image8.png
    70
    860
    media_image8.png
    Greyscale
 (FIG. 2), which reads on wherein, in Formula 1, at least one of M1 or M3 is a naphthalene unit, and M2 is a mesogenic unit of Formula 2, but does not include a naphthalene unit as claimed in claim 5, and which reads on wherein, in Formula 1, p and r are each independently 0, and q is each independently 1, wherein at least one of p, q, and r is 1, L2 is each independently -C(=O)O-, y is each independently 1, L1 and L3 are each independently -O-, -C(=O)O-, -O-C(=O)O-, -(CH2)2-C(=O)-, -CH=CH-C(=O)-, -S(=O)-, -CH=N-, -NHC(=O)O-, -C(=O)NH-, -OC(=O)NHS(=O)O-, or -CH2(C6H4)C(=O)-, and x and z are each independently 0, E1 and E2 are the same epoxy-containing group, and Formula 2 is 2-2, wherein, in Formula 2, R1 to R12 are each independently a hydrogen atom as claimed in claim 1.
Regarding claim 8, Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula (3:4-10) 
    PNG
    media_image7.png
    98
    664
    media_image7.png
    Greyscale
 (FIG. 1), which reads on wherein the spacer A is –(CH2)n-, wherein n is an integer of 8 or 9, or wherein the spacer A is (C2H4)n-, wherein n is an integer of 4 as claimed.
Regarding claim 10, Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula (3:4-10) 
    PNG
    media_image7.png
    98
    664
    media_image7.png
    Greyscale
 (FIG. 1), which reads on wherein the epoxy-containing groups E1 and E2 are independently represented by Formula 5a: Formula 5a 
    PNG
    media_image11.png
    43
    104
    media_image11.png
    Greyscale
 as claimed.
Regarding claims 15 and 19, Shiota teaches reacting the monomer with any suitable curing agent (5:63-66), which reads on a composition comprising the epoxy compound of claim 1, the composition of claim 15 further comprising a curing agent as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US 5,811,504, cited in IDS) as applied to claim 1.
Regarding claim 7, Shiota teaches the epoxy compound of claim 1 as claimed. Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image13.png
    22
    65
    media_image13.png
    Greyscale
 is a mesogen (3:50-52), 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), and -X is a group having an epoxy function (3:60), wherein the mesogen is 
    PNG
    media_image15.png
    69
    349
    media_image15.png
    Greyscale
 (4:1, 35), wherein the spacer is optionally C2-C22 alkylene groups, 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
, or 
    PNG
    media_image18.png
    19
    71
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    16
    184
    media_image19.png
    Greyscale
 (4:53-5:5), and n=2-20 (5:15), which reads on an epoxy compound represented by Formula 1, wherein, in Formula 1, M1, M2, and M3 are each independently a mesogenic unit selected from compounds of Formula 2, and p, q, and r are each independently 0 or 1, wherein at least two of p, q, and r are 1, L1, L2, and L3 are each independently -O-, or -C(=O)O-, and x, y, and z are each independently 0 or 1, A is a spacer, and is optionally a substituted or unsubstituted C2-C12 alkylene group, and E1 and E2 are the same epoxy-containing group, Formula 2 is 2-2 or 2-13, wherein, in Formula 2, R1 to R12 are each independently a hydrogen atom, L4 of Formula 2-13 is -C(=O)O-, and n is an integer of 2, and which reads on wherein, in Formula 1, a segment 
    PNG
    media_image1.png
    16
    154
    media_image1.png
    Greyscale
 has at last one group structure represented by Formula 4 wherein, in Formula 4, n is an integer of 2 as claimed in claim 7.
Shiota does not teach a specific embodiment wherein A is a spacer, and is a substituted or unsubstituted C1-C12 alkylene group, a substituted or unsubstituted C2-C12 alkenylene group, a substituted or unsubstituted C2-C12 alkynylene group, a substituted or unsubstituted C6-C12 arylene group, or a substituted or unsubstituted C4-C12 heteroarylene group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shiota’s 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 to be C2-C12 alkylene groups, 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
, or 
    PNG
    media_image18.png
    19
    71
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    16
    184
    media_image19.png
    Greyscale
, wherein n=2-10, which would read on wherein, in Formula 1, a segment 
    PNG
    media_image1.png
    16
    154
    media_image1.png
    Greyscale
 has at last one group structure represented by Formula 4 wherein, in Formula 4, n is an integer of 2 as claimed in claim 7, and which would read on wherein A is a spacer, and is a substituted or unsubstituted C2-C12 alkylene group as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Shiota teaches that there remains a need for liquid crystalline thermosetting monomers which do not suffer from certain disadvantages, that there also remains a need for liquid crystalline thermoset polymers prepared from such monomers (2:36-39), and that it is an objective of their invention to provide novel liquid crystalline thermosetting monomers which do not suffer from the disadvantages (2:42-56), which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Shiota teaches that the objectives have been achieved by their liquid crystalline monomer twin (2:57-63), and that the liquid crystalline monomer twin (2:59-60) has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), wherein the spacer is C2-C22 alkylene groups optionally interrupted by one or more nonadjacent heteroatoms and poly(di-C3-4-alkylsiloxane) chains having 2 to 20 repeating units, 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image20.png
    21
    106
    media_image20.png
    Greyscale
 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
, 
    PNG
    media_image21.png
    19
    141
    media_image21.png
    Greyscale
, 
    PNG
    media_image18.png
    19
    71
    media_image18.png
    Greyscale
 
    PNG
    media_image22.png
    19
    248
    media_image22.png
    Greyscale
, or 
    PNG
    media_image23.png
    95
    96
    media_image23.png
    Greyscale
 (4:53-5:10), and n=2-20 (5:15), which means that there had been a finite number of identified, predictable potential solutions to the recognized need to problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 11 and 12, Shiota teaches the epoxy compound of claim 1 as explained above. The specification of the instant application recites that a mesogenic unit that is 
    PNG
    media_image24.png
    107
    275
    media_image24.png
    Greyscale
, wherein n is 2, and the spacer A is –(CH2)m-, wherein m is 3, 4, 5, 6, 7, or 8, has a length of 17, 23, or 29 Å (p. 39). Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image13.png
    22
    65
    media_image13.png
    Greyscale
 is a mesogen (3:50-52), 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), and -X is a group having an epoxy function (3:60), wherein the mesogen is 
    PNG
    media_image15.png
    69
    349
    media_image15.png
    Greyscale
 (4:1, 35), wherein the spacer is optionally C2-C22 alkylene groups, or 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
(4:53-5:5), and n=2-20 (5:15), which reads on the mesogenic units M1, M2, and M3 present on each side of the spacer A being 
    PNG
    media_image24.png
    107
    275
    media_image24.png
    Greyscale
 wherein n is 2, and which optionally reads on the spacer A being –(CH2)m- wherein m is 3, 4, 5, 6, 7, or 8. Therefore, Shiota’s teachings optionally read on wherein the total length of the mesogenic units M1, M2, and M3, present on each side of the spacer A is 17, 23, or 29 Å or angstroms as claimed.
Shiota does not teach a specific embodiment wherein the total length of the mesogenic units M1, M2, and M3, present on each side of the spacer A is at least about 10 Å, and wherein the total length of the mesogenic units M1, M2, and M3, present on each side of the spacer A is in a range of about 10 angstroms to about 40 angstroms. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shiota’s 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 to be C3-C8 alkylene groups, which would read on wherein the total length of the mesogenic units M1, M2, and M3, present on each side of the spacer A is 17 to 29 Å or angstroms as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Shiota teaches that there remains a need for liquid crystalline thermosetting monomers which do not suffer from certain disadvantages, that there also remains a need for liquid crystalline thermoset polymers prepared from such monomers (2:36-39), and that it is an objective of their invention to provide novel liquid crystalline thermosetting monomers which do not suffer from the disadvantages (2:42-56), which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Shiota teaches that the objectives have been achieved by their liquid crystalline monomer twin (2:57-63), and that the liquid crystalline monomer twin (2:59-60) has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), wherein the spacer is C2-C22 alkylene groups optionally interrupted by one or more nonadjacent heteroatoms and poly(di-C3-4-alkylsiloxane) chains having 2 to 20 repeating units, 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image20.png
    21
    106
    media_image20.png
    Greyscale
 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
, 
    PNG
    media_image21.png
    19
    141
    media_image21.png
    Greyscale
, 
    PNG
    media_image18.png
    19
    71
    media_image18.png
    Greyscale
 
    PNG
    media_image22.png
    19
    248
    media_image22.png
    Greyscale
, or 
    PNG
    media_image23.png
    95
    96
    media_image23.png
    Greyscale
 (4:53-5:10), and n=2-20 (5:15), which means that there had been a finite number of identified, predictable potential solutions to the recognized need to problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 13, Shiota teaches the epoxy compound of claim 1 as explained above. The instant application recites that an epoxy compound having the formula [00203] 
    PNG
    media_image25.png
    53
    356
    media_image25.png
    Greyscale
, wherein 
    PNG
    media_image26.png
    23
    57
    media_image26.png
    Greyscale
 is 
    PNG
    media_image27.png
    58
    155
    media_image27.png
    Greyscale
 [00179], wherein n is 2, and m is 3, 4, 5, 6, 7, or 8 has a melt temperature of 165, 174, 153, 139, 122, or 148 °C [00203]. Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image13.png
    22
    65
    media_image13.png
    Greyscale
 is a mesogen (3:50-52), 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), and -X is a group having an epoxy function (3:60), wherein the mesogen is 
    PNG
    media_image15.png
    69
    349
    media_image15.png
    Greyscale
 (4:1, 35), wherein the spacer is optionally C2-C22 alkylene groups, or 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
(4:53-5:5), and n=2-20 (5:15), wherein the group having an epoxy function is optionally 
    PNG
    media_image28.png
    61
    213
    media_image28.png
    Greyscale
  (5:36-39), wherein n=1 (5:48), which optionally reads on an epoxy compound having the formula recited in the specification of the instant application that has a melt temperature of 165, 174, 153, 139, 122, or 148 °C. Therefore, Shiota’s teachings optionally read on wherein the melting temperature of the epoxy compound is 165, 174, 153, 139, 122, or 148 °C as claimed.
Shiota does not teach a specific embodiment wherein the melting temperature of the epoxy compound is about 190 °C or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shiota’s 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 to be C3-C8 alkylene groups and to select Shiota’s -X to be  
    PNG
    media_image28.png
    61
    213
    media_image28.png
    Greyscale
, wherein n=1, which would read on wherein the melting temperature of the epoxy compound is 165, 174, 153, 139, 122, or 148 °C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Shiota teaches that there remains a need for liquid crystalline thermosetting monomers which do not suffer from certain disadvantages, that there also remains a need for liquid crystalline thermoset polymers prepared from such monomers (2:36-39), and that it is an objective of their invention to provide novel liquid crystalline thermosetting monomers which do not suffer from the disadvantages (2:42-56), which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Shiota teaches that the objectives have been achieved by their liquid crystalline monomer twin (2:57-63), and that the liquid crystalline monomer twin (2:59-60) has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), and -X is a group having an epoxy function (3:60), wherein the spacer is C2-C22 alkylene groups optionally interrupted by one or more nonadjacent heteroatoms and poly(di-C3-4-alkylsiloxane) chains having 2 to 20 repeating units, 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image20.png
    21
    106
    media_image20.png
    Greyscale
 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
, 
    PNG
    media_image21.png
    19
    141
    media_image21.png
    Greyscale
, 
    PNG
    media_image18.png
    19
    71
    media_image18.png
    Greyscale
 
    PNG
    media_image22.png
    19
    248
    media_image22.png
    Greyscale
, or 
    PNG
    media_image23.png
    95
    96
    media_image23.png
    Greyscale
 (4:53-5:10), and n=2-20 (5:15), wherein the group having an epoxy function is 
    PNG
    media_image28.png
    61
    213
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    58
    261
    media_image29.png
    Greyscale
  
    PNG
    media_image30.png
    58
    348
    media_image30.png
    Greyscale
 (5:36-39), wherein n=1-10 (5:48), which means that there had been a finite number of identified, predictable potential solutions to the recognized need to problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 14, Shiota teaches the epoxy compound of claim 1 as explained above. The instant application recites that an epoxy compound having the formula [00203] 
    PNG
    media_image25.png
    53
    356
    media_image25.png
    Greyscale
, wherein 
    PNG
    media_image26.png
    23
    57
    media_image26.png
    Greyscale
 is 
    PNG
    media_image27.png
    58
    155
    media_image27.png
    Greyscale
 [00179], wherein n is 2, and m is 4, 5, 6, 7, or 8 has a thermal conductivity of 0.53, 0.59, 0.56, 0.60, or 0.54 W/m K [00203]. Shiota teaches a liquid crystalline monomer twin (2:59-60) that has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image13.png
    22
    65
    media_image13.png
    Greyscale
 is a mesogen (3:50-52), 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), and -X is a group having an epoxy function (3:60), wherein the mesogen is 
    PNG
    media_image15.png
    69
    349
    media_image15.png
    Greyscale
 (4:1, 35), wherein the spacer is optionally C2-C22 alkylene groups, or 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
(4:53-5:5), and n=2-20 (5:15), wherein the group having an epoxy function is optionally 
    PNG
    media_image28.png
    61
    213
    media_image28.png
    Greyscale
  (5:36-39), wherein n=1 (5:48), which optionally reads on an epoxy compound having the formula recited in the specification of the instant application that has a thermal conductivity of 0.53, 0.59, 0.56, 0.60, or 0.54 W/m K. Therefore, Shiota’s teachings optionally read on wherein a thermal conductivity of the epoxy compound is 0.53, 0.59, 0.56, 0.60, or 0.54 W/m K as claimed.
Shiota does not teach a specific embodiment wherein a thermal conductivity of the epoxy compound is about 0.4 W/m K or greater. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Shiota’s 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 to be C4-C8 alkylene groups and to select Shiota’s -X to be  
    PNG
    media_image28.png
    61
    213
    media_image28.png
    Greyscale
, wherein n=1, which would read on wherein a thermal conductivity of the epoxy compound is 0.53, 0.59, 0.56, 0.60, or 0.54 W/m K as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Shiota teaches that there remains a need for liquid crystalline thermosetting monomers which do not suffer from certain disadvantages, that there also remains a need for liquid crystalline thermoset polymers prepared from such monomers (2:36-39), and that it is an objective of their invention to provide novel liquid crystalline thermosetting monomers which do not suffer from the disadvantages (2:42-56), which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Shiota teaches that the objectives have been achieved by their liquid crystalline monomer twin (2:57-63), and that the liquid crystalline monomer twin (2:59-60) has the formula 
    PNG
    media_image12.png
    22
    378
    media_image12.png
    Greyscale
 (3:42-47), where 
    PNG
    media_image14.png
    19
    209
    media_image14.png
    Greyscale
 is a spacer (3:55-60), and -X is a group having an epoxy function (3:60), wherein the spacer is C2-C22 alkylene groups optionally interrupted by one or more nonadjacent heteroatoms and poly(di-C3-4-alkylsiloxane) chains having 2 to 20 repeating units, 
    PNG
    media_image16.png
    22
    73
    media_image16.png
    Greyscale
, 
    PNG
    media_image20.png
    21
    106
    media_image20.png
    Greyscale
 
    PNG
    media_image17.png
    14
    14
    media_image17.png
    Greyscale
, 
    PNG
    media_image21.png
    19
    141
    media_image21.png
    Greyscale
, 
    PNG
    media_image18.png
    19
    71
    media_image18.png
    Greyscale
 
    PNG
    media_image22.png
    19
    248
    media_image22.png
    Greyscale
, or 
    PNG
    media_image23.png
    95
    96
    media_image23.png
    Greyscale
 (4:53-5:10), and n=2-20 (5:15), wherein the group having an epoxy function is 
    PNG
    media_image28.png
    61
    213
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    58
    261
    media_image29.png
    Greyscale
  
    PNG
    media_image30.png
    58
    348
    media_image30.png
    Greyscale
 (5:36-39), wherein n=1-10 (5:48), which means that there had been a finite number of identified, predictable potential solutions to the recognized need to problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US 5,811,504, cited in IDS) as applied to claim 1, and further in view of Yasuda et al. (JP 2011-153268 A, cited in IDS, machine translation in English used for citation).
Regarding claims 16-17, Shiota teaches the composition of claim 15 as explained above.
Shiota does not teach that the composition further comprises a filler, wherein the filler comprises an inorganic material, an organic material, or a combination thereof, wherein the inorganic material comprises at least one of the claimed inorganic material, and the organic material comprises at least one of the claimed organic material. However, Yasuda teaches inorganic filler that is metal particles that are alumina, magnesium oxide, or silica compound powders [0027], wherein the inorganic filler is present in a resin composition [0027] further comprising a compound having a main chain containing a benzazole skeleton and a branched chain bonded to both ends of the main chain and containing a polymerizable group at a terminal [0010], wherein the polymerizable group is optionally an epoxy group [0014], wherein at least one of the linear and branched chains of the compound may further comprise a mesogenic group [0015]. Shiota and Yasuda are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound comprising a mesogenic unit and an epoxy-containing group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yasuda’s inorganic filler that is metal particles that are alumina, magnesium oxide, or silica compound powders in the presence of Shiota’s monomer, which would read on the composition of claim 15 further comprising a filler, wherein the filler comprises an inorganic material as claimed, wherein the inorganic material comprises one of silicon oxide, alumina, or magnesia as claimed. One of ordinary skill in the art would have been motivated to do so because Yasuda teaches that the inorganic filler that is metal particles that are alumina, magnesium oxide, or silica compound powders is beneficial for improving the thermal conductivity of a resin cured product of a resin composition [0027] further comprising a compound having a main chain containing a benzazole skeleton and a branched chain bonded to both ends of the main chain and containing a polymerizable group at a terminal [0010], wherein the polymerizable group is optionally an epoxy group [0014], wherein at least one of the linear and branched chains of the compound may further comprise a mesogenic group [0015], which would have been desirable in the presence of Shiota’s monomer because Shiota teaches that the monomer is a liquid crystalline monomer twin (2:59-60) that contain two mesogenic groups and have an epoxy group attached to each mesogen that allows for crosslinking and the formation of polymeric structures (2:57-63).
Regarding claim 18, Shiota does not teach wherein an amount of the filler is in a range of about 40 parts to about 99 parts by weight based on 100 parts by weight of the epoxy compound. However, Yasuda teaches inorganic filler that is metal particles that are alumina, magnesium oxide, or silica compound powders [0027], wherein the inorganic filler is present in a resin composition [0027], wherein the mixing ratio of the inorganic filler in the resin composition is such that the inorganic filler is 20% by volume or more and 80% by volume or less [0028], or wherein the amount of the inorganic filler is 61.62 g of inorganic filler per 30 g of epoxy resin, which results in the amount of the inorganic filler being 50% by volume [0063], wherein the resin composition further comprises a compound having a main chain containing a benzazole skeleton and a branched chain bonded to both ends of the main chain and containing a polymerizable group at a terminal [0010], wherein the polymerizable group is optionally an epoxy group [0014], wherein at least one of the linear and branched chains of the compound may further comprise a mesogenic group [0015]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yasuda’s inorganic filler that is metal particles that are alumina, magnesium oxide, or silica compound powders in the presence of Shiota’s monomer, and to optimize the amount of Yasuda’s inorganic filler to be in a range of about 40 parts to about 99 parts by weight based on 100 parts by weight of Shiota’s monomer, which would read on wherein an amount of the filler is in a range of about 40 parts to about 99 parts by weight based on 100 parts by weight of the epoxy compound as claimed. One of ordinary skill in the art would have been motivated to do so because Yasuda teaches that the inorganic filler that is metal particles that are alumina, magnesium oxide, or silica compound powders is beneficial for improving the thermal conductivity of a resin cured product of a resin composition [0027] further comprising a compound having a main chain containing a benzazole skeleton and a branched chain bonded to both ends of the main chain and containing a polymerizable group at a terminal [0010], wherein the polymerizable group is optionally an epoxy group [0014], wherein at least one of the linear and branched chains of the compound may further comprise a mesogenic group [0015], wherein the mixing ratio of the inorganic filler in the resin composition is such that the inorganic filler is 20% by volume or more and 80% by volume or less [0028], or wherein the amount of the inorganic filler is 61.62 g of inorganic filler per 30 g of epoxy resin, which results in the amount of the inorganic filler being 50% by volume [0063], wherein if the proportion of the inorganic filler in the resin cured product is less than 20% by volume, a resin cured product having a desired thermal conductivity may not be obtained [0028], wherein if the proportion of the inorganic filler in the resin cured product exceeds 80% by volume, it is difficult to uniformly disperse the inorganic filler in the cured resin product when the resin cured product in a sheet form is produced, which may cause troubles in workability and moldability [0028], which would have been desirable in the presence of Shiota’s monomer because Shiota teaches that the monomer is a liquid crystalline monomer twin (2:59-60) that contain two mesogenic groups and have an epoxy group attached to each mesogen that allows for crosslinking and the formation of polymeric structures (2:57-63), and that the monomer may be condensed via polymerization to afford liquid crystalline thermoset polymers by reacting the monomer with any suitable curing agent (5:63-66), which means that the amount of Yasuda’s inorganic filler in parts by weight based on 100 parts by weight of Shiota’s monomer would have affected thermal conductivity and workability of the resulting composition, which means that optimizing the amount of Yasuda’s inorganic filler in parts by weight based on 100 parts by weight of Shiota’s monomer would have been beneficial for optimizing thermal conductivity and workability of the resulting composition.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US 5,811,504, cited in IDS) as applied to claim 1, and further in view of Hirai et al. (US 2010/0117027 A1, cited in IDS).
Regarding claim 20, Shiota teaches the composition of claim 15 as explained above. 
Shiota does not teach wherein the composition further comprises at least one of a biphenyl epoxy resin, a novolac epoxy resin, a dicyclopentadienyl epoxy resin, a bisphenol epoxy resin, a terpene epoxy resin, an aralkyl epoxy resin, a multi-functional epoxy resin, a naphthalene epoxy resin, or a halogenated epoxy resin. However, Hirai teaches a bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a bisphenol S type epoxy resin, a bisphenol AD type epoxy resin, a dihydroxynaphthalene type epoxy resin, a biphenyl type epoxy resin, a phenol-novolac type epoxy resin, a cresol-novolac type epoxy resin, a dicyclopentadiene-phenol-modified type epoxy resin, a phenol-aralkyl type epoxy resin, a biphenyl-aralkyl type epoxy resin, a naphthol-aralkyl type epoxy resin, a naphthol-cresol copolycondensation novolac type epoxy resin, a tetrabromobisphenol A type epoxy resin, or a brominated phenol-novolac type epoxy resin [0156], wherein the epoxy resin is a polymerizable compound [0155] that is present in a polymerizable liquid crystal composition [0126] further comprising at least one compound represented by a formula that comprises a mesogenic unit and two epoxy-containing groups [0007]. Shiota and Hirai are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound comprising a mesogenic unit and two epoxy-containing groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hirai’s bisphenol A type epoxy resin, bisphenol F type epoxy resin, bisphenol S type epoxy resin, bisphenol AD type epoxy resin, dihydroxynaphthalene type epoxy resin, biphenyl type epoxy resin, phenol-novolac type epoxy resin, cresol-novolac type epoxy resin, dicyclopentadiene-phenol-modified type epoxy resin, phenol-aralkyl type epoxy resin, biphenyl-aralkyl type epoxy resin, naphthol-aralkyl type epoxy resin, naphthol-cresol copolycondensation novolac type epoxy resin, tetrabromobisphenol A type epoxy resin, or brominated phenol-novolac type epoxy resin in the presence of Shiota’s monomer, which would read on wherein the composition further comprises at least one of a biphenyl epoxy resin, a novolac epoxy resin, a dicyclopentadienyl epoxy resin, a bisphenol epoxy resin, an aralkyl epoxy resin, a multi-functional epoxy resin, a naphthalene epoxy resin, or a halogenated epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying polymerizability, crosslinkability, polymerization properties, and/or crosslinking properties of the resulting composition because Hirai teaches that the bisphenol A type epoxy resin, a bisphenol F type epoxy resin, a bisphenol S type epoxy resin, a bisphenol AD type epoxy resin, a dihydroxynaphthalene type epoxy resin, a biphenyl type epoxy resin, a phenol-novolac type epoxy resin, a cresol-novolac type epoxy resin, a dicyclopentadiene-phenol-modified type epoxy resin, a phenol-aralkyl type epoxy resin, a biphenyl-aralkyl type epoxy resin, a naphthol-aralkyl type epoxy resin, a naphthol-cresol copolycondensation novolac type epoxy resin, a tetrabromobisphenol A type epoxy resin, or a brominated phenol-novolac type epoxy resin [0156] is beneficial for being a polymerizable compound [0155] that is beneficial for being useful in a polymerizable liquid crystal composition [0126] further comprising at least one compound represented by a formula that comprises a mesogenic unit and two epoxy-containing groups [0007], and because Shiota teaches that the monomer is a liquid crystalline monomer twin which contains two mesogenic groups linked by a flexible spacer (2:59-60) and has two groups having an epoxy function (3:42-60) that allows for crosslinking and the formation of polymeric structures (2:57-63).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, 13-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, and 12-13 of copending Application No. 17/546,294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy compound including an aromatic ring represented by the formula
    PNG
    media_image31.png
    21
    411
    media_image31.png
    Greyscale
 wherein M1 and M4 are each independently an arylene group represented by the formulae 
    PNG
    media_image32.png
    112
    548
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    108
    571
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    153
    573
    media_image34.png
    Greyscale
 , wherein R1, R2, R3, R4, R4, R6, R7, R8, R9, R10, R11, and R12 are each independently a hydrogen, a halogen, a hydroxy group, or an unsubstituted C1-C10 alkyl group, A1 is independently a substituted or unsubstituted C4-C12 alkylene group, a substituted C4-C12 alkenylene group, or a substituted or unsubstituted C4-C12 alkynylene group, L1, L2, L3,and L4 are each independently -C(=O)O- or -OC(=O)-, E1 and E2 are each independently an epoxy-containing group, a1, a4, b1, and b2 are each independently 0 or 1, and a2 and a3 are each independently 1 or 2 (claim 1), which reads on an epoxy compound represented by the claimed Formula 1, wherein, in Formula 1, M1, M2, and M3 are each independently a mesogenic unit selected from compounds of Formula 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-12, 2-13, 2-14, 2-15, and p, q, and r are each independently 0 or 1, wherein at least one of p, q, and r is 1, L1, L2, and L3 are each independently -C(=O)O- or -O-C(=O)O-, and x, y, and z are each independently 0 or 1, A is a spacer, and is substituted or substituted C4-C12 alkylene group, a substituted or unsubstituted C4-C12 alkenylene group, or a substitute or unsubstituted C4-C12 alkynylene group, and E1 and E2 are the same or different epoxy-containing group, wherein, in Formula 2, R1 to R12 are each independently a hydrogen atom, a halogen atom, C1-C10 alkyl group, or a hydroxyl group, L4 of Formula 2-12 to 2-15 is -C(=O)O-, and n is an integer of 1 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-10, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-16 of copending Application No. 17/061,345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy compound comprising a naphthalene unit, and represented by the chemical formula 
    PNG
    media_image35.png
    18
    145
    media_image35.png
    Greyscale
 where in the chemical formula, M1, M2, and M3 are each independently a mesogenic unit represented by the chemical formula 
    PNG
    media_image36.png
    100
    119
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    44
    91
    media_image37.png
    Greyscale
 
    PNG
    media_image38.png
    85
    171
    media_image38.png
    Greyscale
 
    PNG
    media_image39.png
    86
    388
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    101
    468
    media_image40.png
    Greyscale

    PNG
    media_image41.png
    138
    469
    media_image41.png
    Greyscale
 wherein at least one of M1 or M3 is a naphthalene unit represented by the formula 
    PNG
    media_image36.png
    100
    119
    media_image36.png
    Greyscale
, L1 and L2 are each independently -O-, -C(=O)O-, -O-C(=O)-, -O-C(=O)O-, -(CH2)2-C(=O)-,-C(=O)-(CH2)20, -CH=CH-C(=O)-, -C(=O)—CH=CH,-CH=N, -N=CH-, -NHC(=O)O-, -OC(=O)NH-, -C(=O)NH-, -NHC(=O)-, -OC(=O)NHS(=O)O-, -OS(=O)NHC(=O)O-, -CH2(C6H4)C(=O)-, or -C(=O)(C6H4)CH2-, and E1 and E2 are the same or different epoxy-containing group, wherein R1 to R12 are each independently a hydrogen atom, a halogen atom, an alkyl group of C1-C30, an alkenyl group of C2-C30, an alkynyl group of C2-C30, a C1-C30 alkoxy group, a C2-C30 alkoxyalkyl group, a C1-C30 heteroalkyl group, an aryl group of C6-C30, an arylalkyl group of C7-C30, a heteroaryl group of C2-C30, a heteroarylalkyl group of C3-C30, a heteroaryloxy group of C2-C30, a heteroaryloxyalkyl group of C3-C30, a heteroarylalkyloxy group of C3-C30, a hydroxyl group, a nitro group, a cyano group, an amino group, an amidino group, a hydrazine group, a hydroazone group, a carboxyl group or a salt thereof, a sulfonyl group, a sulfamoyl group, a sulfonic acid group or a salt thereof, or phosphoric acid group or a salt thereof, wherein L3 is -O-, -C(=O)O-, -O-C(=O)-, -O-C(=O)O-, -(CH2)2-C(=O)-, -C(=O)-(CH2)2-, -CH=CH-C(=O)-, -C(=O)-CH=CH-, -CH=N-, -N=CH-, -NHC(=O)O-, -OC(=O)NH-, -C(=O)NH-, -NHC(=O)-, -OC(=O)NHS(=O)O-, -OS(=O)NHC(=O)O-, -CH2(C6H4)C(=O)-, or -C(=O)(C6H4)CH2-, X is N, P, or As, Y is O, S, or Se, and n is an integer of 1 to 10 (claim 1), which reads on an epoxy compound represented by the claimed Formula 1, wherein, in Formula 1, M1, M2, and M3 are independently a mesogenic unit selected from compounds of Formula 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, and 2-15, and p, q, and r are each independently 0 or 1, wherein at least one of p, q, and r is 1, L1, L2, and L3 are each independently -O-, -C(=O)O-, -O-C(=O)O-, -(CH2)2-C(=O)-, -CH=CH-C(=O)-, -CH=N-, -NHC(=O)O-, -C(=O)NH-, -OC(=O)NHS(=O)O-, or -CH2(C6H4)C(=O)-, and x, y, and z are each independently 0 or 1, A is a spacer, and is a substituted or unsubstituted C6-C12 arylene group, or a substituted or unsubstituted C7-C8 heteroarylene group, and E1 and E2 are the same or different epoxy-containing group, wherein in Formula 2, R1 to R12 are each independently a hydrogen atom, a halogen atom, C1-C30 alkyl group, C2-C30 alkenyl group, C2-C30 alkynyl group, C1-C30 alkoxy group, C2-C30 alkoxyalkyl group, C7-C30 heteroaryl, C3-C30 heteroaryloxyalkyl, C6-C30 heteroaryllkyloxy, a hydroxy group, a nitro group, a cyano group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxyl group or a salt thereof, a sulfonyl group, a sulfamoyl group, a sulfonic acid or a salt thereof, or a phosphoric acid or a salt thereof, L4 of Formula 2-13 to 2-15 is -O-, -C(=O)O-, -O-C(=O)O-, -(CH2)2-C(=O)-, -CH=CH-C(=O)-, -CH=N-, -NHC(=O)O-, -C(=O)NH-, -OC(=O)NHS(=O)O-, or -CH2(C6H4)C(=O)-, and X is N, P, or As, Y is O, S, or Se, and n is an integer of 1 to 10 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims of a copending application that is set forth in this Office action was overcome with a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Shiota et al. (US 5,811,504, cited in IDS) teaches the epoxy compound of claim 1 as explained above.
Shiota does not teach wherein, in Formula 1, a segment 
    PNG
    media_image42.png
    22
    146
    media_image42.png
    Greyscale
 has at least one group structure represented by Formula 3: Formula 3 
    PNG
    media_image43.png
    7
    236
    media_image43.png
    Greyscale
    
    PNG
    media_image43.png
    7
    236
    media_image43.png
    Greyscale

    PNG
    media_image43.png
    7
    236
    media_image43.png
    Greyscale
       
    PNG
    media_image44.png
    72
    279
    media_image44.png
    Greyscale
 wherein, in Formula 3, n is an integer of 1 to 10.
Although Mori (US 2009/0253887 A1) teaches a compound of formula 
    PNG
    media_image45.png
    161
    602
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    237
    773
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    196
    781
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    92
    636
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    114
    516
    media_image49.png
    Greyscale
, or 
    PNG
    media_image50.png
    63
    789
    media_image50.png
    Greyscale
,  [0076], none of the compounds read on an epoxy compound represented by Formula 1, wherein, in Formula 1, a segment 
    PNG
    media_image42.png
    22
    146
    media_image42.png
    Greyscale
 has at least one group structure represented by Formula 3 as claimed. At most, Mori’s compounds comprise part of the claimed Formula 3 but not the entire claimed Formula 3 and not the claimed Formula 1. The prior art of record do not teach or suggest modifying Mori’s compounds or Shiota’s epoxy compound to read on the limitations of claim 6.
Although Liu et al. (CN 106810863 A, cited in IDS) teaches an epoxy resin (Abstract in English) that has the formula 
    PNG
    media_image51.png
    87
    708
    media_image51.png
    Greyscale
  [0012], 
    PNG
    media_image52.png
    125
    843
    media_image52.png
    Greyscale
 [0014], or 
    PNG
    media_image53.png
    117
    845
    media_image53.png
    Greyscale
 [0016], none of the compounds read on an epoxy compound represented by Formula 1, wherein, in Formula 1, a segment 
    PNG
    media_image42.png
    22
    146
    media_image42.png
    Greyscale
 has at least one group structure represented by Formula 3 as claimed. At most, Liu’s epoxy resins comprise part of the claimed Formula 3 but not the entire claimed Formula 3 and not the claimed Formula 1. The prior art of record do not teach or suggest modifying Liu’s epoxy resins or Shiota’s epoxy compound to read on the limitations of claim 6.
Although Mimura et al. (JP 2010-196016 A, machine translation in English used for citation) teaches an epoxy compound represented by the formula [0051] 
    PNG
    media_image54.png
    48
    645
    media_image54.png
    Greyscale
 [0052], and a resin composition comprising a rigid unit, a flexible unit bonded to both ends of the rigid unit, and a terminal polymerizable group [0009], wherein typical examples of the rigid unit are [0009] 
    PNG
    media_image55.png
    67
    141
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    64
    253
    media_image56.png
    Greyscale
 [0010], 
    PNG
    media_image57.png
    64
    220
    media_image57.png
    Greyscale
, and 
    PNG
    media_image58.png
    65
    408
    media_image58.png
    Greyscale
  [0011], wherein the flexible unit is a group represented by the formula [0013] 
    PNG
    media_image59.png
    41
    98
    media_image59.png
    Greyscale
, or
    PNG
    media_image60.png
    55
    159
    media_image60.png
    Greyscale
 [0014], wherein a is 2 or more [0015], wherein the polymerizable group is an epoxy group [0017], Mimura’s epoxy compound does not read on an epoxy compound represented by Formula 1, wherein, in Formula 1, a segment 
    PNG
    media_image42.png
    22
    146
    media_image42.png
    Greyscale
 has at least one group structure represented by Formula 3 as claimed. At most, Mimura’s epoxy compound comprises part of the claimed Formula 3 but not the entire claimed Formula 3 and not the claimed Formula 1. The prior art of record do not teach or suggest modifying Mimura’s epoxy compound or Shiota’s epoxy compound to read on the limitations of claim 6.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767